EXHIBIT 23.18 January 28, 2015 CONSENT OF EXPERT FILED VIA SEDAR AND EDGAR British Columbia Securities Commission Alberta Securities Commission Ontario Securities Commission United States Securities and Exchange Commission Re:Midway Gold Corp. (the "Company") filing of a Short Form Base Shelf Prospectus dated January 28, 2015 (together with the documents incorporated by reference therein, the "Prospectus") and the Company’s Registration Statement on Form S-3 dated November 5, 2014, as amended on January 28, 2015 (together with the documents incorporated by reference therein, the "Registration Statement"). I refer to my report “Amended NI 43-101 Technical Report on Resources, Spring Valley Project, Pershing County, Nevada” dated December 19, 2014 (the "Report"), as referenced in the Prospectus and the Registration Statement. This letter is being filed as my consent to the use of my name and the Report in the Prospectus and the Registration Statement.I also hereby consent to the inclusion and incorporation by reference of information derived from the Report in the Prospectus and the Registration Statement. I confirm that I have read the Prospectus and the Registration Statement and have no reason to believe that there are any misrepresentations in the Prospectus and the Registration Statement that are derived from the Report or that are within my knowledge as a result of the services I performed in connection with the Report. I consent to the incorporation by reference of this consent into the Registration Statement and any amendment thereto, including post-effective amendments. Sincerely, “Zachary J. Black” Zachary J. Black
